IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,603-01


               EX PARTE GARRISON CHRISTOPHER MCCOY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1397913-A IN THE 230TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, the index refers to pages

1 through 152 but the record before us ends with page 49.

       The district clerk shall either forward to this Court the missing pages or certify in writing that
                                                                                                      2

they are not part of the record. The district clerk shall comply with this order within thirty days from

the date of this order.



Filed: September 16, 2020
Do not publish